                                          Case 4:19-cv-00467-YGR Document 55 Filed 04/21/20 Page 1 of 1




                                   1

                                   2

                                   3                                   UNITED STATES DISTRICT COURT

                                   4                                  NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6    KATHRYN LOEWEN,                                     CASE NO. 19-cv-00467-YGR
                                   7                    Plaintiff,
                                                                                            ORDER TO SHOW CAUSE RE: FAILURE TO
                                   8              vs.                                       PROSECUTE
                                   9    JOHN MCDONNELL, III, ET AL.,
                                  10                    Defendants.

                                  11          The Court has received defendants’ statement regarding the status of arbitration. (Dkt. No.

                                  12   54.) In it, defendants represent that they have had no contact with plaintiff or her counsel since
Northern District of California
 United States District Court




                                  13   January 10, 2020, nor are they aware of plaintiff initiating arbitration proceedings. Plaintiff has

                                  14   not filed a separate statement regarding the status of arbitration, as required by the Court. (Dkt.

                                  15   Nos. 52.) As such, plaintiff is hereby ORDERED TO SHOW CAUSE why this action should not be

                                  16   dismissed for failure to prosecute. By no later than Friday, May 22, 2020, plaintiff shall file a

                                  17   response to this Order to Show Cause. Failure to do so will result in dismissal of the action.1

                                  18          IT IS SO ORDERED.

                                  19

                                  20   Dated: April 21, 2020
                                                                                                YVONNE GONZALEZ ROGERS
                                  21                                                       UNITED STATES DISTRICT COURT JUDGE
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28          1
                                                   The compliance hearing set for April 24, 2020 is hereby VACATED.
